Citation Nr: 0027439	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  96-34 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder, to include hiatal hernia, irritable bowel syndrome, 
and gastroduodenitis.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.  He served in the Persian Gulf and January to May 1991.  
He also served in the Army Reserve

The issues currently before the Board of Veterans' Appeals 
(Board) arise from an April 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

A hearing was conducted at the RO in December 1996.


FINDINGS OF FACT

1.  There is no competent medical evidence of record which 
establishes a nexus between any of the currently diagnosed 
gastrointestinal disorders and the veteran's military service 
or any incident or event therein.

2.  The claim for service connection for PTSD is plausible.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for a gastrointestinal disorder, to include hiatal hernia, 
irritable bowel syndrome, and gastroduodenitis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Gastrointestinal Disorder

The veteran contends, in essence, that he has a 
gastrointestinal disorder as a result of his period of 
service.  Specifically, he asserts that this disorder began 
as a result of his Persian Gulf War service, due to his 
having to eat spicy food.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  A well-grounded claim is a plausible claim 
that is meritorious on its own or capable of substantiation.  
See Murphy, 1 Vet. App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the appellant 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are:  (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  If a claim is well grounded VA has a statutory duty 
to assist the veteran in the development of facts pertinent 
to his claim.  

Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§ 1110 (West 1991).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the disorder noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 C.F.R. § 3.317(a)(1)(i) (1999).  Consideration of a 
veteran's claim under this regulation does not preclude 
consideration of entitlement to service connection on a 
direct basis.

The veteran's service medical records for his first period of 
service, August 1969 to March 1971, show that he complained 
of diarrhea, stomach pains, chills, and vomiting in February 
1971.  The diagnosis was gastroenteritis.  A treatment note, 
dated the following day, indicates that his condition had 
improved.  The separation examination conducted in March 1971 
clinically evaluated all pertinent systems as normal.  A 
review of the Reserve medical records and the service medical 
records, for the veteran's second period of active service 
from January 1991 to May 1991, does not reveal that he either 
complained of, or was treated for, gastrointestinal-related 
problems.  

VA outpatient treatment records dated in January and February 
1976 show that the veteran complained of intermittent 
epigastric pain for the past 6 months unrelated to specific 
foods.  In May 1976 questionable gastroesophageal reflux 
relieved by antacids was diagnosed.  In March 1977, reflux 
esophagitis was diagnosed.  A June 1983 private medical 
treatment record contains a diagnosis of hiatal hernia with 
mild esophagitis.  A private X-ray report dated in October 
1987 shows that barium enema testing noted evidence of early 
diverticular disease of the distal descending and sigmoid 
sectors of the colon. 

A hearing was conducted at the RO in December 1996.  The 
veteran testified that his stomach condition was initially 
manifested during his period of service in the Persian Gulf.  
He stated that eating spicy foods caused his condition, which 
led to him experiencing diarrhea.  He added that he was not 
treated for a stomach condition during his period of service.  
The veteran also noted that had not received VA treatment for 
his stomach problems since his separation from service in May 
1991.  He also mentioned that he bought his own medicine to 
treat his diarrhea.  

A VA gastrointestinal examination was conducted in February 
1998.  The veteran complained of heartburn and diarrhea.  The 
veteran informed the examiner that he had suffered from 
chronic diarrhea since his period of service in the Persian 
Gulf.  He reported that the diarrhea occurred several times a 
day, mostly in the mornings.  He added that the degree of 
severity of his diarrhea increases when he is under emotional 
stress, and at times, though rarely, alternates with 
constipation.  

The report noted that there was no history of either 
vomiting, hematemesis, or melena.  Treatment was noted to 
have consisted of only the use of Maalox.  Examination 
revealed no evidence of ulcer disease, weight gain or loss, 
or signs of anemia.  The abdomen was described as soft and 
depressible, with minimal epigastric tenderness with no 
rebound.  Peristalsis was noted to be normal, and no 
visceromegaly was observed.  Testing, which included 
colorectal and gastric biopsies, was described as negative.  
The diagnoses were irritable bowel syndrome, hiatal hernia, 
and gastroduodenitis.  

To summarize, when the determinative issue involves a 
question of medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Grottveit, supra.  Lay assertions of medical causation, or 
substantiating a current diagnosis, cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. § 
5107(a) (West 1991); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe the symptoms 
associated with his claimed gastrointestinal-related 
problems, a diagnosis and an analysis of the etiology 
regarding such symptoms requires competent medical evidence 
and cannot be evidenced by the veteran's lay statements.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In this regard, the service medical records show that the 
veteran was diagnosed with gastroenteritis in 1971.  However, 
the separation examination showed no abnormality.  The 
veteran is has claimed that his stomach problems are directly 
related to his second period of service, in 1991.  In 
addition, the veteran has noted that he had not been afforded 
medical treatment subsequent to 1991 for his claimed stomach 
disorder.  The record shows that he has self medicated 
himself by the use of over-the-counter non-prescription 
medications.  

As previously set forth, in order to have a well-grounded 
claim, there must be competent medical evidence, which 
establishes a relationship between the current 
gastrointestinal disorder, in this case, irritable bowel 
syndrome, hiatal hernia, and gastroduodenitis, and the 
veteran's period of active duty.  See Caluza, supra.  

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record which 
establishes a relationship between any of the veteran's 
current gastrointestinal disorders and either of his periods 
of active duty or any incident therein, either directly or by 
aggravation.  Accordingly, his claim is not well grounded and 
must be denied.  Further, the Board notes that 38 C.F.R. § 
3.317 is not for application because the veteran's symptoms 
are due to a diagnosed illness.

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
veteran's claim is well grounded, it must consider whether 
the veteran has been given adequate notice to respond and, if 
not, whether the veteran has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  In light of the 
veteran's failure to meet the initial burden of the 
adjudication process, the Board concludes that he has not 
been prejudiced by the decision herein.

Likewise, the Board finds that the RO has complied with 38 
U.S.C.A. § 5103(a) (West 1991) and that the claimant had been 
advised of the evidence necessary to complete his claims.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  Finally, 
the evidence is not in equipoise as to warrant consideration 
of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107 
(West 1991).

PTSD

The veteran contends, in essence, that he incurred a 
psychiatric-based disability as a result of his active duty 
service in Vietnam as well as his period of service during 
the Persian Gulf War , and that he is therefore entitled to 
service connection for this disorder.  He states that his 
first experience with PTSD occurred following his return home 
from Vietnam, at which time he was hospitalized due to his 
psychiatric condition.  He noted that the condition is 
manifested by flashbacks, nightmares, confusion, panic, and 
an intolerance to any movies or documentaries concerning the 
war.  The veteran also alleges that as a result of his 
serving in a transportation unit in the Persian Gulf he 
worked with high explosives and was exposed to servicemen 
killed in action.  

A DD Form 214, Armed Forces of the United States Report of 
Transfer or Discharge, confirms that his last duty assignment 
and major command during the Vietnam era was with the 36th 
Eng. Bn. USARPAC.  He served in the Republic of Vietnam from 
January 1970 to March 1971.  He was awarded the Vietnam 
service and campaign medals, as well as a Purple Heart.  
Review of the DD Form 214, indicative of the veteran's second 
period of active duty, shows that he served in support of 
Operation Desert Storm from January to May 1991.  During this 
period, his last duty assignment and major command was with 
the HHC 7th GP/24th Trans. BN. USAREUR E7.  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a) (West 
1991), the VA has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
More recently, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (1999). 

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) (West 1991) to 
assist the claimant in developing the facts pertinent to the 
claim.  Accordingly, the threshold question that must be 
resolved in this appeal is whether the veteran has presented 
evidence that the claim is well grounded; that is, that the 
claim is plausible.  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).

In order for a claim to be well grounded, there must be (1)  
a medical diagnosis of a current disability; (2)  medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3)  
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Caluza, supra.  Further, 
in determining whether a claim is well grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. § 1110 (West 1991).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 3.303 
(1999).

38 C.F.R. § 3.304(f) states that service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.

During the course of this appeal 38 C.F.R. § 3.304(f) was 
revised.  38 C.F.R. § 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997.

A review of the record reflects that the veteran served in 
the Republic of Vietnam from January 1970 to March 1971.  The 
service medical records are devoid of complaints or treatment 
for psychiatric problems associated with the veteran's first 
period of active service.  

A VA medical certificate dated in March 1971, shortly after 
the veteran's service separation, shows that he complained of 
anxiety and tension.  In his application for compensation 
benefits received in February 1972 he claimed a nervous 
condition since being wounded in July 1970.  

A VA compensation and pension examination for rating purposes 
was conducted in June 1972.  A notation as part of the 
examination report shows that the veteran had been scheduled 
for a psychiatric evaluation.  This examination report is not 
on file.  

A private hospital report, dated in May 1992, shows that the 
veteran was hospitalized for 3 weeks.  Review of the hospital 
report shows that this was his first such psychiatric 
hospitalization.  The report noted that the veteran gave a 
history of problems associated with the passing of his father 
when he was an adolescent.  He added that he experienced 
other behavior-related problems in 1969 and entered the Army 
in an attempt to resolve these issues.  Recurrent major 
depression with psychotic features was diagnosed.  

In the course of a hearing at the RO in August 1992 the 
veteran reported that he was treated for psychiatric-related 
problems following his return from the Persian Gulf in 1991 
from a private physician.  Records have been associated with 
the claims folder showing such treatment.  These records, 
dated in 1991 and 1992, show that the veteran had occasional 
homicidal ideas and that he also had flashbacks to the dead 
in the Persian Gulf.  The veteran was noted to have 
psychoneurotic symptoms.  

A VA hospital discharge summary shows that the veteran was 
admitted from January to February 1995 for approximately one 
month.  Major recurrent depression was diagnosed.  

The veteran was treated on several occasions at a VA out 
patient clinic during 1994 and 1997 for psychiatric 
complaints.  PTSD was diagnosed in May and September 1995, 
April 1996, and April and December 1997.  

During the course of a hearing conducted in December 1996 the 
veteran testified that his claimed psychiatric condition was 
initially manifested during his period of service in Vietnam 
as a result of witnessing the death of several friends, one 
named "[redacted]," which caused him enormous trauma.  He added 
that in his capacity with an Engineer Battalion while 
standing guard for fellow soldiers who worked on roads he was 
attacked many times.  He also claimed to have witnessed other 
soldiers die in 1971.  The veteran also claimed to have 
received VA treatment for his psychiatric difficulties 
following his return from the Persian Gulf War in 1991, where 
he was assigned to a helicopter transportation unit.  He 
added that he saw many enemy soldiers dead lying on the 
ground.  

The report of a VA PTSD examination conducted in February 
1998 contains diagnoses of anxiety disorder, not otherwise 
specified; substance use disorder; and personality disorder, 
not otherwise specified were made.  The examiner indicated 
that based upon the current evaluation and history in the 
record, the veteran did not fulfill the diagnostic criteria 
for PTSD.  

To summarize, the veteran has claimed inservice stressors.  
The current medical records contain several diagnoses of 
PTSD, essentially based on these stressors.  The record shows 
that the veteran was awarded a Purple Heart.  Also, the 
record does not indicate that an attempt has been made to 
verify the veteran's claimed stressors.  Accordingly, the 
Board finds that the claim for PTSD is well grounded.


ORDER

Entitlement to service connection for a gastrointestinal 
disorder to include to include hiatal hernia, irritable bowel 
syndrome, and gastroduodenitis is denied.

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.  


REMAND

As indicated above, the Board has determined that the 
veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD, is well grounded.  
Once it has been determined that a claim is well grounded, 
the VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to that claim.

The Court in Zarycki v. Brown, 6 Vet.App. 91 (1993) set forth 
the framework for establishing the presence of a recognizable 
stressor which is the essential prerequisite to support the 
diagnosis of PTSD.  The Court noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b) (West 1991) and 38 C.F.R. § 3.304.

If the veteran did engage in combat with the enemy, he is 
entitled to have his lay statements accepted, without the 
need for further corroboration, as satisfactory evidence that 
the claimed events occurred, unless his descriptions are not 
consistent with the circumstances, conditions, or hardships 
of service or unless the BVA finds by clear and convincing 
evidence that a particular asserted stressful event did not 
occur.

Regarding noncombat stressors, the Court held that "credible 
supporting evidence" means that the veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a noncombat stressor; nor can credible supporting evidence 
of the actual occurrence of an in-service stressor consist 
solely of after-the-fact medical nexus evidence.

In West v. Brown, 7 Vet. App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

The evidence shows that the veteran was awarded a Purple 
Heart.  Thus, this stressor is verified.  The recent VA 
psychiatric examination did not show the presence of PTSD.  
His outpatient treatment records show that PTSD had been 
diagnosed on several occasions during 1996 and 1997.  A VA 
psychological examination has not been conducted. 

A VA medical certificate dated in March 1971, shortly after 
the veteran's service separation, shows that he complained of 
anxiety and tension.  In his application for compensation 
benefits received in February 1972 he claimed a nervous 
condition since being wounded in July 1970.  

A VA compensation and pension examination for rating purposes 
was conducted in June 1972.  A notation as part of the 
examination report shows that the veteran had been scheduled 
for a psychiatric evaluation.  This examination report is not 
on file. In view of these facts the Board is of the opinion 
that additional development is required.  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all VA 
and private medical records pertaining to 
treatment for his psychiatric disorder 
since his release from active duty to the 
present which have not been previously 
submitted.  The RO is requested to obtain 
all records, which are not on file.  

2.  The RO should provide the veteran 
with an opportunity to submit specific 
and detailed information regarding his 
reported stressor events, to include his 
duty in the Vietnam and the Persian Gulf.  
The information should include his unit 
assignment(s), dates, (approximate month 
and year), places, detailed descriptions 
of the events, and the names and other 
identifying information concerning any 
individuals involved in the events.  He 
should be asked to identify in which unit 
was Mr. [redacted] at the time of his death.  
He should also be advised to submit any 
verifying information that he can 
regarding the stressors he claims to have 
experienced in service.  The veteran 
should be told that the information is 
necessary to obtain supportive evidence 
of the stressful events and that failure 
to respond may result in adverse action.  

3.  The RO should request the VA Medical 
Center in San Juan to conduct a search 
for the VA psychiatric which was 
reportedly schedule in April 1972. 

4.  Thereafter, the RO should request the 
appropriate sources, to include the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, VA 22150, to 
verify the claimed stressors as reported 
by the veteran, to include the death of 
his comrades Mr. [redacted] and the enemy 
attacks in 1971.  

5.  The RO should request the National 
Personnel Records Center in St. Louis, 
Missouri to furnish copies of the 
veteran's personnel records for both of 
his periods of active duty.

6.  The RO should make a determination as 
to whether the veteran was involved in 
combat.  If yes, corroborative evidence 
is not required regarding any combat-
related stressors.

7.  It is requested that VA examinations 
be performed by a board of two 
psychiatrists and a psychologist in order 
to determine the nature and severity of 
any psychiatric illness, to include PTSD.  
The claims folder and a copy of this 
Remand must to be made available to the 
examiners in conjunction with the 
examination.  All indicated tests are to 
be conducted.  The RO is to inform the 
examiners that only a stressor(s) which 
has been verified by the RO or Board may 
be used as a basis for a diagnosis of 
PTSD.  The RO is requested to also inform 
the examiners that the wound caused by 
enemy fire is verified.

If the diagnosis of PTSD is deemed 
appropriate, the psychiatric examiners 
should specify whether each stressor 
found to be established by the record was 
sufficient to produce the PTSD, and 
whether there is a link between the 
current symptomatology and one or more of 
the inservice stressors.  A complete 
rational of any opinion expressed should 
be included in the examination report.

8.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claim currently in 
appellate status, to include 
consideration of 38 U.S.C.A. § 1154(b) 
(West 1991). 

If the benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case, to include all pertinent law and 
regulations, and an opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
      Veterans Law Judge
	Member, Board of Veterans' Appeals


 



